EXHIBIT 10.33

FRANKLIN RESOURCES, INC.

1998 EMPLOYEE STOCK INVESTMENT PLAN

As Amended and Restated effective as of February 1, 2010

The following constitute the provisions of the 1998 Employee Stock Investment
Plan of Franklin Resources, Inc.

 

1. Purpose.

The purpose of the Plan is to provide employees of the Company (as hereinafter
defined) and its Designated Parents or Subsidiaries with an opportunity to
purchase Common Stock of the Company through accumulated payroll deductions (or
direct contributions in certain circumstances). It is the intention of the
Company to have the Plan qualify as an “Employee Stock Investment Plan” under
Section 423 of the Code (as hereinafter defined). The provisions of the Plan,
accordingly, shall be construed so as to extend and limit participation in a
manner consistent with the requirements of that section of the Code.

 

2. Definitions.

As used herein, the following definitions shall apply:

(a) “Board” means the Board of Directors of the Company.

(b) “Code” means the Internal Revenue Code of 1986, as amended.

(c) “Common Stock” means the common stock of the Company.

(d) “Company” means Franklin Resources, Inc., a Delaware corporation.

(e) “Compensation” means an Employee’s base salary (whether such amount is
reflected by one amount or several separate components making up an aggregate
amount) and commissions from the Company including paid time off and overtime or
one or more Designated Parents or Subsidiaries, including such amounts of base
salary and commissions as are deferred by the Employee (i) under a qualified
cash or deferred arrangement described in Section 401(k) of the Code, or (ii) to
a plan qualified under Section 125 of the Code. Compensation does not include
bonuses, restricted stock awards, other annual awards, other incentive payments,
reimbursements or other expense allowances, fringe benefits (cash or noncash),
moving expenses, deferred compensation, profit sharing or other employer
matching contributions (other than employee deferral contributions described in
the first sentence) made on the Employee’s behalf by the Company or one (1) or
more Designated Parents or Subsidiaries under any employee benefit or welfare
plan now or hereafter established, and any other payments not specifically
referenced in the first sentence.



--------------------------------------------------------------------------------

(f) “Corporate Transaction” means any of the following stockholder-approved
transactions to which the Company is a party:

 

  (i) a merger or consolidation in which the Company is not the surviving
entity, except for a transaction the principal purpose of which is to change the
state in which the Company is incorporated;

 

  (ii) the sale, transfer or other disposition of all or substantially all of
the assets of the Company (including the capital stock of the Company’s
subsidiary corporations) in connection with complete liquidation or dissolution
of the Company; or

 

  (iii) any reverse merger in which the Company is the surviving entity, but in
which securities possessing more than fifty percent (50%) of the total combined
voting power of the Company’s outstanding securities are transferred to a person
or persons different from those who held such securities immediately prior to
such merger.

(g) “Designated Parents or Subsidiaries” means the Parents or Subsidiaries which
have been designated by the Plan Administrator from time to time as eligible to
participate in the Plan.

(h) “Employee” means any individual, including an officer or director, who is an
employee of the Company or a Designated Parent or Subsidiary for purposes of
Section 423 of the Code. For purposes of the Plan, the employment relationship
shall be treated as continuing intact while the individual is on a Leave of
Absence. Where the period of leave exceeds three (3) months and the individual’s
right to reemployment is not guaranteed either by statute or by contract, the
employment relationship will be deemed to have terminated on the day that is
three (3) months and one (1) day of such leave for purposes of determining
eligibility to participate in the Plan.

(i) “Enrollment Date” means the first Market Trading Day of each Purchase
Period.

(j) “Exchange Act” means the Securities Exchange Act of 1934, as amended.

(k) “Exercise Date” means the last day of each Purchase Period, or, if such date
is not a Market Trading Day, the next Market Trading Day.

(l) “Fair Market Value” means, as of any date, the closing price of the Common
Stock on the New York Stock Exchange Composite Tape on such date. In the event
such date is not a Market Trading Day, then such closing price for the last
Market Trading Day immediately prior to such date shall be used.

(m) “Leave of Absence” means the following types of unpaid or reduced pay leaves
of absence authorized by the Participant’s employer: pregnancy leave and/or
parental leave, bereavement leave, compassionate care leave, family
responsibility or family medical leave, emergency leave, sick or medical leave,
or any other similar leave of absence as approved by the Company.

 

2



--------------------------------------------------------------------------------

(n) “Market Trading Day” means a day on which the New York Stock Exchange is
open for trading and the Company’s Common Stock was traded on such date.

(o) “Parent” means any company during any period in which it is a “parent
corporation” (as that term is defined in Code section 424(f)) with respect to
the Company.

(p) “Participant” means an Employee of the Company or Designated Parent or
Subsidiary who is actively participating in the Plan.

(q) “Plan” means the Franklin Resources, Inc. 1998 Employee Stock Investment
Plan.

(r) “Plan Administrator” means either the Board or a Committee of the Board that
is responsible for the administration of the Plan as is designated from time to
time by resolution of the Board.

(s) “Purchase Period” means a purchase period established pursuant to Section 4
hereof.

(t) “Purchase Price” shall mean an amount equal to Eighty-Five Percent (85%) of
the Fair Market Value of a share of Common Stock on the Enrollment Date or on
the Exercise Date, whichever is lower.

(u) “Reserves” means the sum of the number of shares of Common Stock covered by
each option under the Plan which have not yet been exercised and the number of
shares of Common Stock which have been authorized for issuance under the Plan
but not yet placed under option.

(v) “Subsidiary” means any company during any period in which it is a
“subsidiary corporation” (as that term is defined in Code section 424(f)) with
respect to the Company.

 

3. Eligibility.

(a) Any individual who is an Employee for the ten (10) business day period prior
to and including a given Enrollment Date, shall be eligible to participate in
the Plan for the Purchase Period commencing with such Enrollment Date.

(b) Any provisions of the Plan to the contrary notwithstanding, no Employee
shall be granted an option under the Plan (i) if, immediately after the grant,
such Employee (taking into account stock owned by any other person which would
be attributed to such Employee pursuant to Section 424(d) of the Code) would own
stock and/or hold outstanding options to purchase stock possessing five percent
(5%) or more of the total combined voting power or value of all classes of stock
of the Company or of any Parent or Subsidiary, or (ii) which permits such
person’s rights to purchase stock under all employee stock purchase plans of the
Company and its Parents or Subsidiaries to accrue at a rate which exceeds
Twenty-Five Thousand Dollars ($25,000) worth of stock (determined at the Fair
Market Value of the shares at the time such option is granted prior to any
discounts provided for in such plan) for each calendar year in which such option
is outstanding at any time. The determination of the accrual of the right to
purchase stock shall be made in accordance with Section 423(b)(8) of the Code
and the regulations thereunder, as in effect from time to time.

 

3



--------------------------------------------------------------------------------

(c) Notwithstanding subsection (a) above, Employees who are subject to rules or
laws of a foreign jurisdiction (x) that prohibit the participation of such
Employees in the Plan, or (y) compliance with which would cause the Plan to be
in violation of any requirement of Section 423 of the Code or the regulations
thereunder, shall not be eligible to participate in the Plan for any relevant
Purchase Period.

 

4. Purchase Periods.

(a) The Plan shall be implemented through consecutive Purchase Periods until
such time as (i) the maximum number of shares of Common Stock available for
issuance under the Plan shall have been purchased or (ii) the Plan shall have
been sooner terminated in accordance with Section 19 hereof. Purchase Periods
shall commence each February 1 and August 1, except that if such date falls on a
date other than a Market Trading Day, the Purchase Period shall commence on the
next Market Trading Day. The maximum duration of Purchase Periods shall be
approximately six (6) months. The Plan Administrator shall have the authority to
change the length and commencement date of any Purchase Period by announcement
at least ten (10) days prior to the commencement of the Purchase Period.
Notwithstanding the foregoing, in the event the Company determines it is
inadvisable to issue and/or purchase shares of Common Stock under the Plan as of
any Exercise Date, issuances and/or purchases under the Plan shall be delayed
until a date specified by the Plan Administrator.

(b) A Participant will be granted a separate option for each Purchase Period in
which such individual participates. The option shall be granted on the
Enrollment Date and will be automatically exercised on the Exercise Date for the
Purchase Period.

(c) Except as otherwise specifically provided herein, the acquisition of Common
Stock through participation in the Plan for any Purchase Period shall neither
limit nor require the acquisition of Common Stock by a Participant in any
subsequent Purchase Period.

 

5. Participation.

(a) An eligible Employee may become a Participant in the Plan by completing a
subscription agreement, in a form designated by the Plan Administrator from time
to time, whether in hard copy or in electronic form, authorizing payroll
deductions and submitting it with the designated payroll office of the Company
prior to the Enrollment Date for the Purchase Period in which such participation
will commence. In the event an Employee is on a Leave of Absence, such Employee
may participate in the Plan by making direct contributions to the Plan in the
form and manner as authorized by the Plan Administrator.

(b) Payroll deductions for a Participant shall commence with the first payroll
period following the Enrollment Date and shall end on the last complete payroll
period during the Purchase Period, unless sooner terminated by the Participant
as provided in Section 10. A Participant who is on a Leave of Absence may make
direct contributions to the Plan in the form and manner as authorized by the
Plan Administrator.

 

4



--------------------------------------------------------------------------------

6. Payroll Deductions.

(a) At the time a Participant files a subscription agreement, such Participant
shall elect to have payroll deductions made during the Purchase Period in
amounts between one percent (1%) and not exceeding ten percent (10%) of the
Compensation which such Participant receives during the Purchase Period. Subject
to Section 6(c), if a Participant has been participating in the Plan prior to
taking a Leave of Absence, any direct contributions to the Plan made by such
Participant during a Leave of Absence together with any payroll deductions
continuing during such Leave of Absence shall in combination be at the same rate
as in effect prior to such Leave of Absence. A Participant may commence
participation in the Plan even if on a Leave of Absence by filing a subscription
agreement as provided in this Section 6(a) and by making direct contributions,
along with any payroll deductions which, either individually or together, as the
case may be, total between one percent (1%) and ten percent (10%) of the
Compensation which such Participant received immediately preceding the
commencement of such Leave of Absence.

(b) A Participant may not make any additional payments into such Participant’s
account under the Plan except as provided above for a Participant on a Leave of
Absence and except as may be required to comply with the laws of certain
non-U.S. jurisdictions where payroll deductions may be prohibited by law or to
conform to local practice in such non-U.S. jurisdictions. All payroll deductions
made for a Participant (and/or any direct contributions, as permitted under the
Plan) shall be credited to such Participant’s account under the Plan and will be
withheld in whole percentages only.

(c) A Participant may discontinue participation in the Plan as provided in
Section 10, or may decrease the rate of payroll deductions (and/or direct
contributions, if applicable), during the Purchase Period by completing and
filing with the Company a new subscription agreement authorizing a decrease in
the payroll deduction rate (and/or rate of direct contribution, if applicable).
The decrease in rate shall be effective with the first full payroll period
commencing fifteen (15) days after the Company’s receipt of the new subscription
agreement unless the Company elects to process a given change in participation
more quickly. A Participant may increase the rate of payroll deductions (and/or
direct contributions, if applicable), for a future Purchase Period by filing
with the Company a new subscription agreement authorizing an increase in the
payroll deduction rate within fifteen (15) days (unless the Company elects to
process a given change in participation more quickly) before the commencement of
the upcoming Purchase Period. A Participant’s subscription agreement shall
remain in effect for successive Purchase Periods unless terminated as provided
in Section 10. The Plan Administrator shall be authorized to limit the number of
payroll deduction rate changes during any Purchase Period.

(d) Notwithstanding the foregoing, to the extent necessary to comply with
Section 423(b)(8) of the Code and Section 3(b) herein, a Participant’s payroll
deductions (and/or direct contributions for a Participant on a Leave of Absence
or in non-U.S. jurisdictions, as applicable and as provided in Sections 6(a) and
(b) hereof) shall be decreased to 0%. Payroll deductions (and/or direct
contributions, if applicable) shall recommence at the rate provided in such
Participant’s subscription agreement at the beginning of the first Purchase
Period which is scheduled to end in the following calendar year, unless
terminated by the Participant as provided in Section 10.

 

5



--------------------------------------------------------------------------------

7. Grant of Option.

On the Enrollment Date, each Participant in such Purchase Period shall be
granted an option to purchase on each Exercise Date of such Purchase Period (at
the applicable Purchase Price) up to a number of shares of the Common Stock
determined by dividing such Participant’s payroll deductions (and/or direct
contributions, if applicable) accumulated prior to such Exercise Date by the
applicable Purchase Price; provided (i) that such purchase shall be subject to
the limitations set forth in Sections 3(b) and 12 hereof, and (ii) the maximum
number of shares of Common Stock a Participant will be permitted to purchase in
any Purchase Period will be two thousand (2,000) shares, subject to adjustment
as provided in Section 18 hereof. Exercise of the option shall occur as provided
in Section 8, unless the Participant has withdrawn pursuant to Section 10, and
the option, to the extent not exercised, shall expire on the last day of the
Purchase Period.

 

8. Exercise of Option.

Unless a Participant withdraws from the Plan as provided in Section 10 below,
such Participant’s option for the purchase of shares will be exercised
automatically on each Exercise Date, and the maximum number of shares (including
fractional shares) subject to the option shall be purchased for such Participant
at the applicable Purchase Price with the accumulated payroll deductions (and
direct contributions) in such Participant’s account. The Plan Administrator
shall be authorized to establish procedures for the handling of fractional
shares, including the distribution of cash in lieu thereof. Notwithstanding the
foregoing, any amount remaining in the Participant’s account following the
purchase of shares on the Exercise Date due to the application of
Section 423(b)(8) of the Code, shall be returned to the Participant. During a
Participant’s lifetime, a Participant’s option to purchase shares hereunder is
exercisable only by such Participant.

 

9. Delivery.

Upon receipt of a request from a Participant after each Exercise Date on which a
purchase of shares occurs, the Company shall arrange the delivery to such
Participant, as promptly as practicable, of a certificate representing the
shares purchased upon exercise of such Participant’s option. The shares
purchased under the Plan may also be delivered in uncertificated form by way of
an electronic transfer to the brokerage account of a Participant.

 

10. Withdrawal; Termination of Employment.

(a) A Participant (i) may withdraw all, but not less than all of the payroll
deductions (and/or direct contributions, if applicable) credited to such
Participant’s account and not yet used to exercise such Participant’s option
under the Plan at any time or (ii) terminate future payroll deductions(and/or
direct contributions, if applicable), but allow accumulated payroll deductions
(and/or direct contributions, if applicable) to be used to exercise the
Participant’s option under the Plan at any time by giving at least fifteen
(15) days prior written notice to the Company, in a form designated by the Plan
Administrator from time to time, whether in hard copy or electronic

 

6



--------------------------------------------------------------------------------

form. If the Participant elects withdrawal alternative (i) described above, all
of the Participant’s payroll deductions (and/or direct contributions, if
applicable) credited to the Participant’s account will be paid to such
Participant as promptly as practicable after receipt of the notice of
withdrawal, such Participant’s option for the Purchase Period will be
automatically terminated, and no further payroll deductions (and/or direct
contributions, if applicable) for the purchase of shares will be made during the
Purchase Period. If the Participant elects withdrawal alternative (ii) described
above, no further payroll deductions (and/or direct contributions, if
applicable) for the purchase of shares will be made during the Purchase Period,
all of the Participant’s payroll deductions (and/or direct contributions, if
applicable) credited to the Participant’s account will be applied to the
exercise of the Participant’s option on the Exercise Date and after such
Exercise Date, such Participant’s option for the Purchase Period will be
automatically terminated and all remaining accumulated payroll deduction amounts
(and/or direct contributions, if applicable) shall be returned to the
Participant. If a Participant withdraws from a Purchase Period, payroll
deductions (and/or direct contributions, if applicable) will not resume at the
beginning of the succeeding Purchase Period unless the Participant delivers a
new subscription agreement to the Company.

(b) Upon a Participant’s ceasing to be an Employee for any reason or upon
termination of a Participant’s employment relationship (as described in
Section 2(j)), the payroll deductions (and/or direct contributions, if
applicable) credited to such Participant’s account during the Purchase Period,
but not yet used to purchase shares will be returned to such Participant or, in
the case of such Participant’s death, to the person or persons entitled thereto
under Section 14, and such Participant’s option will be automatically
terminated.

 

11. Interest.

No interest shall accrue on the payroll deductions (and/or direct contributions,
if applicable) credited to a Participant’s account under the Plan under any
circumstances or at any time.

 

12. Stock.

(a) The maximum number of shares of Common Stock which shall be made available
for sale or as a matching grant under the Plan shall be eight million
(8,000,000) shares, subject to adjustment upon changes in capitalization of the
Company as provided for in Section 18. If on a given Exercise Date, the number
of shares with respect to which options are to be exercised exceeds the number
of shares then available under the Plan, the Plan Administrator shall make a pro
rata allocation of the shares remaining available for purchase among the
Participants in as uniform a manner as shall be practicable and as it shall
determine to be equitable.

(b) A Participant will have no interest or voting right in shares covered by
such Participant’s option until such shares are actually purchased on such
Participant’s behalf in accordance with the applicable provisions of the Plan.
No adjustment shall be made for dividends, distributions or other rights for
which the record date is prior to the date of such purchase.

 

7



--------------------------------------------------------------------------------

(c) Shares to be delivered to a Participant under the Plan will be registered in
the name of the Participant or in the name of the Participant and such
Participant’s spouse.

 

13. Administration.

The Plan shall be administered by the Board or a committee of members of the
Board appointed by the Board. The Board or its committee shall have full and
exclusive discretionary authority to construe, interpret and apply the terms of
the Plan, to determine eligibility and to adjudicate all disputed claims filed
under the Plan. Every finding, decision and determination made by the Board or
its committee shall, to the full extent permitted by law, be final and binding
upon all persons.

 

14. Designation of Beneficiary.

(a) Each Participant will file a written designation of a beneficiary who is to
receive any shares and cash, if any, from the Participant’s account under the
Plan in the event of such Participant’s death. If a Participant is married and
the designated beneficiary is not the spouse, spousal consent shall be required
for such designation to be effective.

(b) Such designation of beneficiary may be changed by the Participant (and such
Participant’s spouse, if any) at any time by written notice. In the event of the
death of a Participant and in the absence of a beneficiary validly designated
under the Plan who is living at the time of such Participant’s death, the
Company shall deliver such shares and/or cash to the executor or administrator
of the estate of the Participant, or if no such executor or administrator has
been appointed (to the knowledge of the Plan Administrator), the Plan
Administrator, in its discretion, may deliver such shares and/or cash to the
spouse or to any one or more dependents or relatives of the Participant, or if
no spouse, dependent or relative is known to the Plan Administrator, then to
such other person as the Plan Administrator may designate.

 

15. Transferability.

Neither payroll deductions (and/or direct contributions, if applicable) credited
to a Participant’s account nor any rights with regard to the exercise of an
option or to receive shares under the Plan may be assigned, transferred, pledged
or otherwise disposed of in any way (other than by will, the laws of descent and
distribution or as provided in Section 14 hereof) by the Participant, nor shall
it be subject to attachment or other legal process of whatever nature. Any such
attempt at assignment, attachment, transfer, pledge or other disposition shall
be without effect, except that the Plan Administrator may treat such act as an
election to withdraw funds from a Purchase Period in accordance with Section 10;
provided, however, that the shares purchased under the Plan may also be
delivered in uncertificated form by way of an electronic transfer to the
brokerage account of participant.

 

16. Use of Funds.

All payroll deductions (and/or direct contributions, if applicable) received
along with any other funds held by the Company under the Plan may be used by the
Company for any corporate purpose, and the Company shall not be obligated to
segregate such payroll deductions or other funds or hold them exclusively for
the benefit of Participants. All payroll deductions received or

 

8



--------------------------------------------------------------------------------

held by the Company may be subject to the claims of the Company’s general
creditors. Participants shall have the status of general unsecured creditors of
the Company. Any amounts payable to Participants pursuant to the Plan shall be
unfunded and unsecured obligations for all purposes, including, without
limitation, Title I of the Employee Retirement Income Security Act of 1974, as
amended. The Company shall retain at all times beneficial ownership of any
investments, including trust investments, which the Company may make to fulfill
its payment obligations hereunder. Any investments or the creation or
maintenance of any trust or any Participant account shall not create or
constitute a trust or fiduciary relationship between the Administrator, the
Company or any Designated Parent or Subsidiary and a Participant, or otherwise
create any vested or beneficial interest in any Participant or the Participant’s
creditors in any assets of the Company or a Designated Parent or Subsidiary. The
Participants shall have no claim against the Company or any Designated Parent or
Subsidiary for any changes in the value of any assets that may be invested or
reinvested by the Company with respect to the Plan.

 

17. Reports.

Individual accounts will be maintained for each Participant in the Plan.
Statements of account will be given to Participants at least annually, which
statements will set forth the amounts of payroll deductions (and/or direct
contributions, if applicable), the Purchase Price, the number of shares
purchased and the remaining cash balance, if any.

 

18. Changes in Capitalization; Corporate Transactions.

(a) Subject to any required action by the stockholders of the Company, the
Reserves, the Purchase Price, the maximum number of shares that may be purchased
in any Purchase Period, as well as any other terms that the Administrator
determines require adjustment shall be proportionately adjusted for any increase
or decrease in the number of issued shares of Common Stock resulting from a
stock split, reverse stock split, stock dividend, combination or
reclassification of the Common Stock or any other increase or decrease in the
number of issued shares of Common Stock effected without receipt of
consideration by the Company; provided, however that conversion of any
convertible securities of the Company shall not be deemed to have been “effected
without receipt of consideration.” Such adjustment shall be made by the
Administrator and its determination shall be final, binding and conclusive.
Except as the Administrator determines, no issuance by the Company of shares of
stock of any class, or securities convertible into shares of stock of any class,
shall affect, and no adjustment by reason hereof shall be made with respect to,
the Reserves and the Purchase Price.

(b) Corporate Transactions. In the event of a proposed Corporate Transaction,
each option under the Plan shall be assumed by such successor corporation or a
parent or subsidiary of such successor corporation, unless the Plan
Administrator, in the exercise of its sole discretion and in lieu of such
assumption, determines to shorten the Purchase Period then in progress by
setting a new Exercise Date (the “New Exercise Date”). If the Plan Administrator
shortens the Purchase Period then in progress in lieu of assumption in the event
of a Corporate Transaction, the Plan Administrator shall notify each Participant
in writing, at least ten (10) business days prior to the New Exercise Date, that
the Exercise Date for the Participant’s option has been changed to the New
Exercise Date and that either:

(1) the Participant’s option will be exercised automatically on the New Exercise
Date, unless prior to such date the Participant has withdrawn from the Purchase
Period as provided in Section 10; or

 

9



--------------------------------------------------------------------------------

(2) the Company shall pay to the Participant on the New Exercise Date an amount
in cash, cash equivalents, or property as determined by the Plan Administrator
that is equal to the excess, if any, of (i) the Fair Market Value of the shares
subject to the option over (ii) the Purchase Price due had the Participant’s
option been exercised automatically under Subsection (b)(1) above. In addition,
all remaining accumulated payroll deduction (and/or direct contributions, if
applicable) amounts shall be returned to the Participant.

(c) For purposes of this Section 18, an option granted under the Plan shall be
deemed to be assumed if, in connection with the Corporate Transaction, the
option is replaced with a comparable option with respect to shares of capital
stock of the successor corporation or Parent thereof. The determination of
option comparability shall be made by the Plan Administrator prior to the
Corporate Transaction and its determination shall be final, binding and
conclusive on all persons.

 

19. Amendment or Termination of the Plan.

(a) The Plan Administrator may at any time and for any reason terminate or amend
the Plan. Except as provided in Section 18 or this Section 19, no such
termination can affect options previously granted. Except as provided in
Section 18 or this Section 19, no amendment may make any change in any option
theretofore granted which adversely affects the rights of any Participant. The
Company shall obtain stockholder approval in such a manner and to such a degree
as necessary to comply with Section 423 of the Code (or any successor rule or
provision or any other applicable law or regulation).

(b) Without stockholder consent and without regard to whether any Participant
rights may be considered to have been “adversely affected,” the Plan
Administrator shall be entitled to change the Purchase Periods, limit the
frequency and/or number of changes in the amount withheld during Purchase
Periods, establish the exchange ratio applicable to amounts withheld in a
currency other than U.S. dollars, establish additional terms, conditions, rules
or procedures to accommodate the rules or laws of applicable foreign
jurisdictions, permit payroll withholding in excess of the amount designated by
a Participant in order to adjust for delays or mistakes in the Company’s
processing of properly completed withholding elections, establish reasonable
waiting and adjustment periods and/or accounting and crediting procedures to
ensure that amounts applied toward the purchase of Common Stock for each
Participant properly correspond with amounts withheld from the Participant’s
Compensation, and establish such other limitations or procedures as the Plan
Administrator determines in its sole discretion advisable and which are
consistent with the Plan.

(c) On December 13, 2006, the Board approved an amendment and restatement of the
Plan to (i) increase the maximum number of shares available for sale or as a
matching grant under the Plan to eight million (8,000,000) shares, (ii) extend
the term of the Plan to January 31, 2018, and (iii) remove, for Purchase Periods
occurring on and after the date the Board approved such amendment and
restatement, the provision that Employees will not be eligible to participate

 

10



--------------------------------------------------------------------------------

in the Plan for any relevant Purchase Period if such Employee’s customary
employment is less than 20 hours per week. The increase in the maximum number of
shares available under the Plan required the approval of the Company’s
stockholders, which was obtained on January 25, 2007. On June 19, 2007, the Plan
was amended to allow direct contributions to the Plan for Participants on Leaves
of Absence. On July 9, 2007, the Plan was amended to (A) provide that the term
“Accrual Period” shall refer to a “Purchase Period” effective for Purchase
Periods commencing on and after August 1, 2007; and (B) provide that the
duration of Purchase Periods commencing on and after August 1, 2007 shall be
shortened from twenty-four (24) months to six (6) months. The 2007 Plan
amendments do not require the approval of the Company’s stockholders. On
June 17, 2008, the Plan was amended to change the definition of “Purchase Price”
so that it referred to an amount equal to 85% (rather than 90%) of the Fair
Market Value of a share of Common Stock, and to eliminate the provision
regarding Company discretionary matching grants under the Plan for Purchase
Periods commencing on or after August 1, 2008. The June 2008 amendments do not
require the approval of the Company’s stockholders. On October 12, 2009, the
Plan was amended, effective as of February 1, 2010 (such amendments not subject
to stockholder approval) to (A) bring the Plan in to compliance with proposed
changes to the regulations promulgated under Section 423 of the Code, (B) modify
the definitions of “Exercise Date” and “Purchase Price” to clarify treatment in
the event a Purchase Period ends on a date other than a Market Trading Day, and
(C) make certain other clarifying and administrative changes.

 

20. Notices.

All notices or other communications by a Participant to the Company under or in
connection with the Plan shall be deemed to have been duly given when received
in the form specified by the Plan Administrator at the location, or by the
person, designated by the Plan Administrator for the receipt thereof.

 

21. Conditions Upon Issuance of Shares.

Shares shall not be issued with respect to an option unless the exercise of such
option and the issuance and delivery of such shares pursuant thereto shall
comply with all applicable provisions of law, domestic or foreign, including,
without limitation, the Securities Act of 1933, as amended, the Exchange Act,
the rules and regulations promulgated thereunder, and the requirements of any
stock exchange upon which the shares may then be listed, and shall be further
subject to the approval of counsel for the Company with respect to such
compliance. As a condition to the exercise of an option, the Company may require
the Participant to represent and warrant at the time of any such exercise that
the shares are being purchased only for investment and without any present
intention to sell or distribute such shares if, in the opinion of counsel for
the Company, such a representation is required by any of the aforementioned
applicable provisions of law.

 

22. Term of Plan.

The Plan became effective upon January 1, 1998. It shall continue until
January 31, 2018 unless sooner terminated under Section 19.

 

11



--------------------------------------------------------------------------------

23. No Employment Rights.

The Plan does not, directly or indirectly, create any right for the benefit of
any employee or class of employees to purchase any shares under the Plan, or
create in any employee or class of employees any right with respect to
continuation of employment by the Company or a Designated Parent or Subsidiary,
and it shall not be deemed to interfere in any way with such employer’s right to
terminate, or otherwise modify, an employee’s employment at any time.

 

24. Effect of Plan.

The provisions of the Plan shall, in accordance with its terms, be binding upon,
and inure to the benefit of, all successors of each Participant, including,
without limitation, such Participant’s estate and the executors, administrators
or trustees thereof, heirs and legatees, and any receiver, trustee in bankruptcy
or representative of creditors of such Participant.

 

25. Applicable Law.

The laws of the State of Delaware (excluding that body of law pertaining to its
conflicts of law) will govern all matters relating to this Plan except to the
extent it is superseded by the laws of the United States.

 

12